EXHIBIT 10.1

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

NANOPHASE TECHNOLOGIES CORPORATION

and

ESTER SOLUTIONS COMPANY

 

 

SUPPLY AGREEMENT

 

 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

SUPPLY AGREEMENT

This Supply Agreement (“Agreement”) is made as of March 31, 2016, by and between
Nanophase Technologies Corporation, a corporation organized and existing under
the laws of the State of Delaware having its principal place of business at 1319
Marquette Drive, Romeoville, IL 60446 (“Supplier”) and Ester Solutions Company.,
a Delaware corporation having its principal place of business at 120 South
Riverside Plaza, Ste. 1620, Chicago, IL 60606 (“Company”).

RECITALS:

Company wishes to obtain from Supplier, and Supplier is willing to supply to
Company, from time to time, certain products subject to the terms and conditions
of this Agreement.

TERMS AGREED:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement:

 

“Agreement”    means this Agreement, together with its Schedules. “Confidential
Information”    means, in relation to either party, information belonging or
relating to that party, its business, business plans, affairs or activities,
which information is confidential and proprietary to that party; “Contract”   
means a contract for the sale and purchase of Products between Supplier and
Company, formed by Supplier’s acceptance of an Order, and subject to the terms
of this Agreement; “Delivery”    means, in relation to any Contract, transfer of
physical possession of the Product in accordance with the INCOTERM applicable to
such Contract; “Documentation”    means documentation relating to the operation,
support and maintenance of the Products; “Effective Date”    means the date of
execution hereof; “Intellectual Property Right”    means any patent, registered
design, copyright, design right, topography right, trade mark, business name,
application to register any of the aforementioned rights, trade secret,
unpatented know-how and right of confidence, and any other intellectual property
right of any nature whatsoever in any part of the world;



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

“Market Competitive Terms”    “Market Competitive Terms” means the pricing,
specification and other material terms related to the Products (or products that
reasonably substitute for the Products) offered by any supplier that, taken in
the aggregate, are most favorable to Company. “Order”    means an order placed
by Company for the supply of Products on the terms and conditions of this
Agreement, stating Company’s order number, the Products ordered and the price(s)
thereof, and the requested Delivery date(s) and Delivery address(es); “Products”
   means the products manufactured by Supplier and set out in Schedule 1,
together with any other products agreed in writing between the parties from time
to time, which Supplier has agreed to supply to Company under this Agreement or
any Contract; “Specifications”    means the Product specifications and any other
specifications, and any amendments thereto, agreed in writing between Supplier
and Company from time to time.

 

1.2 Terms. Unless otherwise agreed in writing between the parties, all Contracts
are entered into on the basis of the terms and conditions of this Agreement, to
the exclusion of any other terms and conditions set out or referred to in any
document or other communication used by either party in concluding a Contract.
In the event of any conflict between the terms and conditions of this Agreement
and any other document or communication, the former shall prevail.

 

1.3 Headings. Clause headings are for ease of reference and do not form part of
nor shall they affect the interpretation of this Agreement.

 

1.4 Schedules. The Schedules referred to form part of this Agreement.

 

1.5 Interpretation. Where the context so admits or requires words denoting the
singular include the plural and vice versa and words denoting any gender include
all genders.

 

1.6 Successors. References to each party include its permitted assigns and
successors by operation of law.

 

1.7 Precedence. In the event of any inconsistency between the provisions of any
Schedule hereto and the provisions of the main body of this Agreement, the
latter shall prevail to the extent of the inconsistency.

 

2. ORDERS AND DELIVERY

 

2.1 Contract. The placing by Company of an Order under and in accordance with
this Agreement and acceptance thereof by Supplier shall create a Contract,
subject to the terms of this Agreement.



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

2.2 Acceptance. No Contract shall be deemed in effect unless and until Supplier
has accepted Company’s Order by issuing a written order acceptance. Company
agrees to place orders with a minimum lead-time of [*] days to requested
delivery date and with quantities in increments of [*] kg. Supplier shall
maintain capacity sufficient to fulfill orders of up to [*] kg of HallBrite
EZ-FLO TDX OR [*] kg of HallBrite EZ_FLO TDX+ within [*] days of receiving such
orders.

 

2.3 Shipment. Supplier will establish a shipment schedule for each order
accepted from Company. Supplier will ship the Products from its facility in
accordance with this schedule, subject to delays beyond Supplier’s
control. Supplier will select the method of shipment for Company’s account.

 

2.4 Cancelation. Company shall be entitled to cancel any Order, in whole or in
part, by giving written notice to Supplier. On any such cancellation, Company
shall within thirty (30) days of receipt of Supplier’s invoice pay the following
cancellation charges:

 

Notice before specified Delivery date (days)

   Cancellation charge
(% of price of cancelled
Order, or part thereof)  

Not less than 60

     [ *]% 

Less than 60, but not less than 30

     [ *]% 

No Order may be cancelled less than [30] days prior to the scheduled delivery
date.

 

2.5 Purchase Commitment. Provided that Supplier is able to supply the Company
with Products on Market Competitive Terms, Supplier shall sell and Company
agrees to purchase Company’s requirements for the Products (or products that
reasonably substitute for the Products) from Supplier. If Company obtains a
quotation to supply Products (or products that reasonably substitute for the
Products) from a third party on terms that are, in the aggregate, more favorable
to Company than those offered by Supplier, Company shall notify Supplier
promptly in writing of the identity of the third party supplier and the proposed
terms of supply. Supplier will have five (5) business days to agree in writing
to supply Company with Products on terms that are, in the aggregate, at least as
favorable to Company as those offered by such third party supplier. If Supplier
agrees to supply Company with Products on terms that are, in the aggregate, at
least as favorable to Company as those offered by such third party supplier,
Company shall purchase the Products from Supplier. If Supplier fails to so
notify Company within said five (5) business days, Company shall be free to
purchase the Products (or products that reasonably substitute for the Products)
from such third party supplier. Company agrees not to disclose or attempt to
transfer any of the Supplier’s IP to any party in order to enable the Company to
purchase a similar product from another company.

 

2.6 Forecast. Within ten (10) days after the end of each quarter of this
Agreement, Company will provide Supplier with a rolling (180) day forecast
(“Forecast”) of its anticipated requirements for the Products.

 

2.7 Delivery. Supplier shall deliver the Products, EX WORKS Supplier’s premises
(INCOTERMS 2010) unless otherwise agreed in a Contract. Risk of loss will pass
to Company when Products leave Supplier’s dock.

 

2.8

Inspection. Company will inspect the Products upon arrival and immediately
notify Supplier of any damage, tampering, shortage or other discrepancy between
the Products and shipping



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

  documents. Company will retain any damaged or tampered Product in its original
packaging for inspection by Supplier or the insurer. Any claim not reported to
Supplier within fifteen (15) days after arrival may be denied.

 

3. PRICES AND PAYMENT

 

3.1 Pricing. Company will pay Supplier for its documented costs of production
and delivery of the Products to Company (“COGS”). In addition, Company will pay
Supplier [*] percent ([*]%) of Company’s Net Profit from sales of the Products
to customers. For purposes of this section, “Net Profit” shall mean the amounts
actually received from a customer for the sale of the Product, less (i) all
taxes, duties and similar charges, (ii) shipping costs from Supplier to
Company’s US warehouse, and (iii) all COGS amounts previously paid to Supplier
for such Product.

 

3.2 Payment. Absent the written agreement of Supplier and Company stating
otherwise, all amounts due for (i) COGS shall be payable within [*] days from
the date of Supplier’s invoice, and (ii) Company Net Profits shall be payable
within [*] days from the date Company actually receives payment from the
customer. All amounts due under this Agreement or a Contract shall be paid in
U.S. Dollars by direct bank transfer to Supplier’s nominated bank account, or
such other means as may be agreed between the parties in writing from time to
time. Company shall bear all bank charges associated with any such payment. On a
quarterly basis, Company shall provide to Supplier a schedule of business
activity, to include price per unit of sale, and the units of sale for each
invoice issued by Company for the sale of the Products.

 

3.3 Taxes. Any taxes, excises and/or other governmental charges upon the
production, sale or shipment of the Product sold hereunder, now imposed or
hereafter becoming effective during the term of this agreement, shall be added
to the pricing herein provided, and shall be part of the COGS, in the case of
such charges levied on Supplier and shall reduce the Company Net Profit amount,
in the case of charges levied on Company.

 

4. LIMITED WARRANTY

 

4.1 No Conflict. Supplier represents and warrants that its execution and
performance of this Agreement will not conflict with any other obligation to
which Supplier may be bound.

 

4.2 Limited Warranty. Supplier warrants to Company that the Products will
conform to their applicable Specifications as listed on their respective
Certificates of Analysis (CofAs) for the duration of the period of time defined
by the retest dates provided on said CofAs (Warranty Period”).

 

4.3 Remedy. In case of breach of warranty during the Warranty Period, Supplier
will, at its option, correct or replace the defective Product. If Supplier
determines that a defective Product cannot be corrected or replaced within a
reasonable period of time or on reasonable terms, Company may return the
defective Product to Supplier in exchange for a refund of the price that Company
actually paid to Supplier for such defective Product. The foregoing states
Company’s exclusive remedy and Supplier’s sole liability, with respect to breach
of warranty or any other duty related to the quality of the Product in
accordance with applicable law.

 

4.4

Disclaimer. SUPPLIER MAKES NO OTHER WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, CONCERNING THE



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

  PRODUCTS, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF FITNESS FOR
A PARTICULAR PURPOSE OR MERCHANTABILITY. COMPANY ASSUMES ALL RISKS AND LIABILITY
FOR (i) RESULTS OBTAINED BY THE USE OF THE PRODUCT PURCHASED HEREUNDER, WHETHER
USED AS DELIVERED IN COMBINATION WITH OTHER PRODUCTS, (ii) DETERMINING FITNESS
FOR USE IN, OR IN CONJUNCTION WITH, OTHER PRODUCTS, (iii) OBTAINING GOVERNMENTAL
HEALTH, SAFETY, ENVIRONMENTAL OR OTHER APPROVALS FOR UTILIZATION, AND (iv) FOR
ANY LOSS OR DAMAGE RESULTING FROM THE HANDLING, USE OR MISUSE BY COMPANY OF
PRODUCTS PURCHASED HEREUNDER.

 

5. MARKS

 

5.1 Ownership. All trademarks, service marks, trade names, logos or other words
or symbols identifying the Products (the “Marks”) are and will remain the
exclusive property of Supplier, whether or not specifically recognized or
perfected under applicable law. Company will not acquire any right in the Marks,
except the limited use rights specified in Section 5.2. Company will not
register, directly or indirectly, any trademark, service mark, trade name,
company name or other proprietary or commercial right that is identical or
confusingly similar to the Marks or that constitute translations thereof.

 

5.2 Use. Company will use the Marks exclusively to advertise and promote the
Products. All advertisements and promotional materials will (i) clearly identify
Supplier as the owner of the Marks, (ii) conform to Supplier’s then-current
trademark and logo guidelines, and (iii) otherwise comply with any notice or
marking requirement under applicable law. Before publishing or disseminating any
advertisement or promotional materials bearing a Mark, Company will deliver a
sample of the advertisement or promotional materials to Supplier for prior
approval. If Supplier notifies Company that the use of the Mark is
inappropriate, Company will not publish or otherwise disseminate the
advertisement or promotional materials until they have been modified to
Supplier’s satisfaction.

 

6. INDEMNITY

Without limiting Supplier’s rights under this Agreement, and in addition
thereto, Company shall indemnify and hold harmless, and at Supplier’s request,
defend Supplier and its related persons from and against all damages, losses,
liabilities and expenses suffered or incurred by Supplier or its related persons
in connection with any claim arising from (1) Supplier’s breach of its
representation and warranty in Section 4.1, (2) any warranty, condition,
representation, indemnity or guarantee granted by Company with respect to its
Products in addition to or in lieu of the warranty set forth in Section 4.2, (3)
any omission or inaccuracy in Company’s advertisements and promotional materials
that relate to the Products, (4) any modification of or addition to the Products
performed or authorized by Company. This Section will not be construed to limit
or exclude any other claims or remedies which a party may assert under this
Agreement or by law.

 

7. CONFIDENTIALITY

 

7.1

Information. Each of the parties acknowledges that, whether in the course of
execution and performance of this Agreement or otherwise, it has and will
receive or become aware of Confidential Information of the other party. Each
party will keep all Confidential Information of the other party confidential,
secure and protected against theft, damage, loss or unauthorized access, and
will not at any time without the prior written consent of the



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

  other party use or disclose any of the other party’s Confidential Information
other than for the sole purpose of the performance of its obligations and the
exercise of its rights under this Agreement. Each party will ensure that its
respective employees, agents and contractors to whom Confidential Information of
the other party is disclosed are made aware of its confidentiality obligations
and agree to be bound by them.

 

7.2 Nondisclosure. Neither party may, without the other party’s prior written
consent, disclose any information or issue any press release or public
announcement regarding the existence, subject matter or terms of this Agreement.
Nothing in this Agreement shall prevent either party from meeting its disclosure
obligations with the SEC or other regulatory authority.

 

7.3 Limitations. The obligations imposed by this Section 7 shall survive the
expiry or termination of this Agreement but shall not apply to any Confidential
Information to the extent to which it:

 

  (a) at the time it is received is in the public domain, or subsequently comes
into the public domain through no fault of the recipient, its employees, agents
or contractors;

 

  (b) is lawfully received by the recipient from a third party on an
unrestricted basis;

 

  (c) is already know to the recipient before receipt from the discloser;

 

  (d) is independently developed by the recipient or its employees, agents or
contractors without reliance on the discloser’s confidential information; or

 

  (e) is required to be disclosed by law, regulation or pursuant to an order of
a competent authority, provided the recipient provides the discloser with
reasonable written notice prior to any such disclosure.

 

8. INTELLECTUAL PROPERTY RIGHTS

 

8.1 Ownership. All Intellectual Property Rights in and in relation to the
Products that a party developed prior to the Effective Date shall be and remain
the sole and exclusive property of such party (“Pre-Existing IP”). All
Intellectual Property Rights in and in relation to the Products developed on or
after the Effective Date shall be and remain the sole and exclusive property of
Supplier. Notwithstanding the foregoing, as between Suppler and Company, all
Intellectual Property Rights in and in relation to modifications or
customizations to the Products (New Product Concept) requested by a customer of
Company shall be under the sole ownership of the Company, and the Company shall
have the exclusive right to sell the New Product Concept. Supplier shall not be
obligated to make or develop the New Product Concept. Each party hereby grants
the other party a limited, non-exclusive and non-transferable license to use its
Pre-Existing IP and its Intellectual Property solely as necessary for the other
party to perform its obligations under this Agreement.

 

8.2 lndemnity. Subject to the remainder of this Section 8, if an action is
brought against a Company or its customer claiming that a Product infringes a
patent or a copyright, or misappropriates a trade secret, Supplier will defend
Company at Supplier’s expense and pay the damages and costs finally awarded
against Company in the infringement or misappropriation action. Company agrees
to (i) notify Supplier promptly upon learning that the claim might be asserted,
(ii) afford Supplier has sole control over the defense of the claim and any
negotiation for its settlement or compromise and (iii) fully cooperate with
Supplier in the defense or settlement of the claim.



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

8.3 Alternative Remedy. In addition to the foregoing, if a claim described in
Section 8.2 may be or has been asserted, Company will permit Supplier, at
Supplier’s option and expense, to (i) procure the right to continue using the
Product, (ii) replace or modify the Product to eliminate the infringement while
providing functionally equivalent performance or (iii) accept the return of the
Product in exchange for a refund of the price that Company actually paid to
Supplier for such Product.

 

8.4 Exclusions. Supplier will have no indemnity obligation to Company, and
Company shall indemnify Supplier, if the infringement or misappropriation claim
results from (i) a modification of the Product not provided by Supplier, (ii)
the failure to promptly use a functionally equivalent substitute that would have
eliminated the actual or alleged infringement, or (iii) the combination of the
Product with other items or products not provided by Supplier, but only if the
infringement claim would not have arisen from use of the Product alone.

 

8.5 Exclusive Remedy. Sections 8.2 through 8.4 state Company’s exclusive remedy
and Supplier’s sole liability, in the event of any infringement or
misappropriation claim related to the Products

 

9. LIABILITY

UNDER NO CIRCUMSTANCES WILL EITHER PARTY, ITS LICENSORS OR RELATED PERSONS BE
LIABLE FOR ANY CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE OR INCIDENTAL DAMAGES
OR LOST PROFITS, WHETHER FORESEEABLE OR UNFORESEEABLE, BASED ON CLAIMS OF THE
OTHER PARTY (INCLUDING, BUT NOT LIMITED TO, CLAIMS FOR LOSS OF GOODWILL, USE OF
MONEY, STOPPAGE OF OTHER WORK OR IMPAIRMENT OF OTHER ASSETS), ARISING OUT OF
BREACH OR FAILURE OF EXPRESS OR IMPLIED WARRANTY, BREACH OF CONTRACT,
MISREPRESENTATION, NEGLIGENCE, STRICT LIABILITY IN TORT OR OTHERWISE. EXCEPT FOR
SECTIONS 6 AND 8, IN NO EVENT WILL THE AGGREGATE LIABILITY WHICH EITHER PARTY,
ITS LICENSORS AND RELATED PERSONS MAY INCUR IN ANY ACTION OR PROCEEDING EXCEED
THE TOTAL AMOUNT ACTUALLY PAID TO SUPPLIER BY COMPANY UNDER THIS AGREEMENT. THIS
SECTION WILL NOT APPLY ONLY WHEN AND TO THE EXTENT THAT APPLICABLE LAW
SPECIFICALLY REQUIRES LIABILITY, DESPITE THE FOREGOING EXCLUSION AND LIMITATION.

 

10. TERM AND TERMINATION

 

10.1 Term. This Agreement shall enter into force on the Effective Date and,
subject to earlier termination in accordance with the terms of this Agreement,
shall continue in force for an initial period of three (3) years (“Initial
Term”) and shall thereafter automatically renew for successive terms of one (1)
year each (each a “Renewal Term” and with the Initial Term, the “Term”), unless
other Party provides the other party not less than ninety (90) days written
notice prior to the expiration of the then-current Term of its intention not to
renew; provided that all obligations of the parties under Orders accepted prior
to the effective date of expiration or termination shall continue until
satisfaction of the parties’ respective obligations in accordance with the terms
of this Agreement.



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

10.2 Termination. Either party may terminate this Agreement or any Contract (as
the case may be) immediately at any time by written notice to the other party
if:

 

  i. the other party commits a material breach of this Agreement or the Contract
(as the case may be) which is incapable of remedy or which it fails to remedy
within thirty (30) days of receiving written notice requiring it to do so; or

 

  ii. the other party becomes insolvent, has a receiver, administrative
receiver, administrator or manager appointed of the whole or any part of its
assets or business, makes any composition or arrangement with its creditors,
takes or suffers any similar action in consequence of debt or an order or
resolution is made for its dissolution or liquidation (other than for the
purpose of solvent amalgamation or reconstruction).

 

11. COMMITMENT TO SUPPLY

Supplier acknowledges and agrees that an uninterrupted supply of Products is
critical to the operation of the Company’s business. Therefore, Supplier shall
use its best efforts to supply Products in accordance with this
Agreement. Should Supplier be unable to deliver Products for a period of sixty
(60) days, Supplier shall then use its best efforts to manufacture Products at a
third party, under the Supplier’s supervision and management.

Should supplier undergo a Change in Control, for the purpose of clarity,
Supplier, in whatever form or control, shall remain obligated to the same
commitments to perform under this Agreement.

 

12. CONSEQUENCES OF TERMINATION

 

12.1 Return. Upon termination of this Agreement for any reason, each party
shall, except to the extent permitted or required to exercise or perform its
continuing rights, licences or obligations hereunder, return to the other party
all property of the other party (including any specifications, drawings and
information provided by either party to the other or any item bearing a Mark)
then in its possession, custody or control and shall not retain any copies of
the same.

 

12.2 Survival. Termination of this Agreement or any Contract in accordance with
the terms hereof shall not affect the accrued rights or liabilities of the
parties at the date of termination.

 

13. INSPECTION

During the term of this Agreement, each party or its representatives may, upon
prior notice to the other party, inspect the equipment and facilities of the
other party during normal working hours to verify its compliance with this
Agreement, including, in the case of Company, Supplier’s substantiation and
records of Supplier’s raw materials and costs of production, and in the case of
Supplier, Company’s substantiation of its calculations of Net Profit, including
but not limited to pricing and discounts offered by Company to customers and the
costs associated with the materials supplied by Company to Supplier.. While
conducting these inspections, the inspecting party and its representatives will
be entitled to copy any item that the other party may possess in violation of
this Agreement.



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

14. FORCE MAJEURE

Neither party will be liable for any failure or delay in performing an
obligation under this Agreement that is due to causes beyond its reasonable
control, such as natural catastrophes, governmental acts or omissions, laws or
regulations, labor strikes or difficulties, transportation stoppages or
slowdowns or the inability to procure parts or materials. If any of these causes
continue to prevent or delay performance for more than ninety (90) days, either
party may terminate this Agreement, effective immediately upon notice to the
other party.

 

15. ASSIGNMENT

Except as may be expressly provided elsewhere in this Agreement, neither party
may assign, sub-license or sub-contract this Agreement or any Contract or any of
its rights or obligations under this Agreement or under any Contract without the
prior written consent of the other party, and any attempt to do so shall be
void; provided that either party may assign any of its rights and/or obligations
under this Agreement or any Contract, upon notice to the other party, (i) to a
related company or (ii) to an unrelated company pursuant to a sale, merger or
other consolidation of such party or any of its operating divisions. Company and
Supplier further agree that the requirements of Section 14 herein are to be
communicated to any known potential third party prior to consummation of a sale,
merger or other consolidation. This Agreement shall be binding upon and inure to
the benefit of, the successors and permitted assigns of the parties. An
assigning party shall give prompt notice of assignment to the other party.

 

16. EFFECT TERMINATION - LAST TIME BUY ORDER

Upon the expiration or termination of this Agreement for any reason, Company
shall have the right to, within [*] days from the date of expiration or
termination, place a Last Time Buy Order with Supplier for Products in
quantities not more than [*] times the last nonbinding [*] month forecast
Customer provided to Supplier pursuant to Section 2.6 with a delivery schedule
generally consistent with the previously agreed upon lead times, delivery dates
and other delivery obligations.

 

17. NOTICES

All notices and other communications required or permitted to be served or given
shall be in writing and sent by first class post, courier or facsimile to the
intended recipient’s address as specified above or such other address as either
party may notify to the other from time to time.

 

18. GOVERNING LAW

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Illinois, U.S.A. excluding its conflict of law principles.
Supplier and Company exclude application of the United Nations Convention on
Contracts for the International Sale of Goods from this Agreement and any
transaction between them that may be implemented in connection with this
Agreement.

 

19. VENUE

The state and federal courts located in Cook County, Illinois, U.S.A. shall have
exclusive jurisdiction to adjudicate any dispute arising out of this Agreement.
Company hereby irrevocably submits itself to the exclusive jurisdiction of the
state and federal courts located in Cook County, Illinois, U.S.A., waiving any
other jurisdiction that it may be entitled to because of its current or future
addresses, or for any other reason. Notwithstanding the foregoing, either party
may apply for interim or permanent injunctive relief in any court of competent
jurisdiction.



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

20. GENERAL

 

20.1 Independent Parties. The relationship of the parties is that of independent
contractors dealing at arm’s length. Except as otherwise expressly stated in
this Agreement, nothing in this Agreement or any Contract shall constitute the
parties as partners, joint venturers or co-owners, constitute either party as
the agent, employee or representative of the other, or empower either party to
act for, bind or otherwise create or assume any obligation on behalf of the
other party.

 

20.2 Further Assurances. The parties shall do and execute all such further acts
and things as are reasonably required to give full effect to the rights given
and the transactions contemplated by this Agreement or any Contract.

 

20.3 Survival. Provisions of this Agreement which either are expressed to
survive expiry or termination of this Agreement or from their nature or context
it is contemplated that they are to survive such expiry or termination, shall
remain in full force and effect notwithstanding such expiry or termination.

 

20.4 Costs. Except as otherwise expressly provided in this Agreement or any
Contract or otherwise agreed in writing between the parties, each party shall be
responsible for its own costs incurred in performing its obligations under this
Agreement or any Contract.

 

20.5 Entire Agreement. This Agreement and its Schedules constitute the complete
and entire statement of all terms, conditions and representations of the
agreement between Supplier and Company with respect to its subject matter and
supersedes all prior writings or understandings.

IN WITNESS WHEREOF, Supplier and Company cause this Agreement to be executed by
their duly authorized representatives identified below.

 

Nanophase Technologies Corporation

(“Supplier”)

   

Ester Solutions Company

(“Company”)

By:  

/s/ Jess Jankowski

    By:  

/s/ Jeffrey T. Beckman

Name:   Jess Jankowski     Name:   Jeffrey T. Beckman Title:   President & Chief
Executive Officer     Title:   Assistant Secretary



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934. Omitted information, marked “[*]” in
this Exhibit, has been filed separately with the Securities and Exchange
Commission together with such request for confidential treatment.

 

SCHEDULE 1

Products

HallBrite EZ-FLO TDX

INCI: Butyloctyl Salicylate (and) Titanium Dioxide (and) Triceteareth-4
Phosphate (and) Dimethiconol/Caprylylsilsesquioxane/Silicate Crosspolymer

HallBrite EZ-FLO TDX PLUS

INCI: Butyloctyl Salicylate (and) Titanium Dioxide (and) C12-15 Alkyl Benzoate
(and) Ethylhexyl Methoxycrylene (and) Triceteareth-4 Phosphate (and)
Dimethiconol/Caprylylsilsesquioxane/Silicate Crosspolymer